                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            December 09, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

JACOB GORSKY and OLESYA GORSKY,                 §
                                                §
                       Plaintiffs,              §
                                                §
VS.                                             §    CIVIL ACTION NO. H-16-2877
                                                §
HARRIS COUNTY, TEXAS,                           §
DEPUTY GUAJARDO, DEPUTY SMALL,                  §
DEPUTY BERRY, and                               §
CORPORAL RIVAUX,                                §
                                                §
                       Defendants.              §

                                            ORDER

       Harris County and the individual police officers have moved for summary judgment on

all of Jacob and Olesya Gorsky’s claims. (Docket Entry Nos. 46, 48, 51, 53). In response to the

defendants’ motions for summary judgment, the Gorskys—who are represented by counsel—

submitted a brief asserting:

       Plaintiffs object to defendants’ recitation of the facts, all by interested or paid
       witnesses, in their motion for summary judgment insofar as they are in conflict
       with Plaintiffs’ facts asserted herein, declarations, deposition testimony, and other
       summary judgment evidence provided and the reasonable inferences in a light
       most favorable to plaintiff.

(Docket Entry No. 68 at 6).

       The brief does not state which of the defendants’ facts are disputed, or provide pinpoint

citations to contravening summary judgment evidence. Nor do the Gorskys state the facts they

assert create a material factual dispute for any of their claims. An illustrative example—though

not the only instance—is the Gorskys’ argument on the officers’ alleged use of excessive force.

The argument states, in part: “The summary judgment evidence clearly supports the Gorskys’
claims of excessive force. . . . Both Gorskys testify extensively about the force used upon them

when they had committed no crimes. See above and Exhibit 7.” (Docket Entry No. 68 at 20).

“Above” presumably refers to the Gorskys’ statement of facts, and Exhibit 7 is Mr. Gorsky’s

complete declaration. (Docket Entry No. 68-7). But nowhere do the Gorskys identify specific

evidence in the record and articulate “the precise manner in which” that evidence supports their

claim. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (quoting Forsyth v. Barr, 19

F.3d 1527, 1537 (5th Cir. 1994)).

       “Courts are entitled to assistance from counsel, and an invitation to search without

guidance is no more useful than a litigant’s request to a district court at the summary judgment

stage to paw through the assembled discovery material. ‘Judges are not like pigs, hunting for

truffles buried in the record.’” Albrechtsen v. Bd. of Regents of Univ. of Wis. Sys., 309 F.3d 433,

436 (7th Cir. 2002) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

       The Gorskys are ordered to submit an additional brief, no later than December 23,

2019, using pin cites to identify specific record evidence, to identify the evidence that supports

their claims and explain how. The defendants may respond no later than January 13, 2020.

No extensions will be granted. Docket call and the joint pretrial order deadline are cancelled

pending resolution of the summary judgment motions.

               SIGNED on December 9, 2019, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                2
